

116 HR 2662 IH: Asylum Seeker Protection Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2662IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Ms. Escobar (for herself, Mr. Espaillat, Ms. Norton, Ms. Garcia of Texas, Ms. Omar, Mr. Gallego, Ms. Tlaib, Mr. Gonzalez of Texas, Ms. Velázquez, Ms. Bonamici, Mrs. Torres of California, Mrs. Davis of California, Mr. Grijalva, Ms. Dean, Ms. Lee of California, Mr. Vela, Mr. Luján, Mr. Vargas, Ms. Speier, Ms. Scanlon, and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit funds from being used to implement the Migrant Protection Protocols announced by the
			 Secretary of Homeland Security on December 20, 2018.
	
 1.Short titleThis Act may be cited as the Asylum Seeker Protection Act. 2.FindingsThe Congress finds as follows:
 (1)The United States is a nation of immigrants. (2)The Immigration and Nationality Act allows for immigrants to apply for asylum regardless of manner of entry.
 (3)All individuals seeking asylum in the United States are entitled to due process and access to an attorney. Sending asylum seekers to another country limits or may completely eliminate their opportunity to meet with counsel, thereby lowering their chances of obtaining relief.
 (4)The Department of Homeland Security announced the Migrant Protection Protocols on December 20, 2018, and it has already had devastating consequences given that some migrants have been returned to Mexico even though they fear staying in the country.
 (5)The 2018 Department of State country report for Mexico acknowledges serious and targeted risks faced by migrants and asylum seekers in, and transiting through, Mexico, such that it remains an unsafe place for many.
 (6)Current immigration law is broken and Congress must work to pass humane comprehensive immigration reform.
 3.Prohibition on funding migrant protection protocolsNone of the funds made available by any Act may be used to implement or enforce the Migrant Protection Protocols announced by the Secretary of Homeland Security on December 20, 2018, or any subsequent revisions to those protocols.
		